Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 and 16 have been amended; Claims 3-6 and 12-20 are withdrawn from consideration as non-elected claims, claims 1-2 and 7-11 remain for examination, wherein claim 1 is an independent claim.
Previous Rejections/Objections
Previous objection of claims 1 and 2 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/21/2022.
Previous rejection of claims 1-2 and 8-11 under 35 U.S.C. 102 (a)(1) as being anticipated by Dorward et al (US-PG-pub 2015/0240338 A1, listed in IDS dated 5/7/2021, thereafter PG’338) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/21/2022.
Previous rejection of claims 1-2 and 7-11 under 35 U.S.C. 102 (a)(1) as being anticipated by Kamat et al (US-PG-pub 2017/0121802A1, listed in IDS dated 3/2/2021, thereafter PG’802) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/21/2022.
Previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over PG’338 is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/21/2022.
However, in view of the Applicant’s amendments in the instant claims, IDS filed on 6/21/2022, and newly recorded reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al (US-PG-pub 2017/0121802A1, listed in IDS dated 3/2/2021, thereafter PG’802).
Regarding claims 1-2 and 7-9, PG’802 teaches a high strength aluminum alloy (Title, Abstract, Examples, and claims of PG’802), which reads on the Al based alloy as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example #V6-5 in table 20 of PG’802 and those disclosed in the instant claims 1-2 and 7-9 are listed in the following table I. All of the alloy composition disclosed by Example #V6-5 in table 20 of PG’802 are within the claimed ranges as recited in the instant claims. Since #V6-5 in table 20 of PG’802 teaches all of the same alloy composition as claimed in the instant claims, PG’802 teaches the same alloy composition as claimed in the instant claims. PG’802 specify forming Zr contained dispersoids in the alloy (par.[0014], [0118], and claims 46-47 of PG’802), which reads on the claimed limitation in claim 9. PG’802 does not specify the Al-alloy sheet can optionally be in the T1 through T9 temper. (par.[0014] of PG’802), which including the claimed T9 tempering. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply T9 temper from the disclosure of PG’802 for the Al-ally as claimed since PG’802 teaches the same  utility throughout whole disclosing range. The YS is recognized as a material property fully depends on the alloy composition and manufacturing process. Since PG’802 teaches the same alloy composition optionally manufactured by the same T9 tempering process, the claimed YS would be highly expected by the Al-alloy of PG’802. MPEP 2112 01 and 2145 II.
 Table I
Element
From instant Claims 1-2 (wt%) 
Example #V6-5 in table 20 of PG’802 (wt%)
within range
(mass%)
Zn
5.5-11.0 (cl.1)
7.1-11.0 (cl.2)
9.01
9.01
Mg
2.2-3.0
2.26
2.26
Cu
1.0-2.5 (cl.1)
1.6-2.5 (cl.2)
2.05
2.05
Mn
< 0.10 (cl.1)
0-0.09 (cl.2)
0.041
0.041
Cr
Up to 0.25
0.03
0.03
Si
Up to 0.20
0.1
0.1
Fe
0.05-0.3
0.2
0.2
Ti
Up to 0.10 
0.01
0.01
Zr
0.05-0.25
0.09
0.09
Sc
Up to 0.25 (cl.1)
Up to 0.20 (cl.2)
Trace amount
Up to 0.2 (cl.8 of PG’802)
0-Trace amount
impurities
Up to 0.15
Up to 0.15
Up to 0.15
Al
Balance
Balance
Balance

From claim 7 (wt%)


Mn +Cr
At least 0.06
0.071
0.071

From claims 8-9


Zr + Sc
At least 0.06
0.09
0.09
Dispersoid (cl.9)
Sc-contained; or
Zr-contained; or
Sc, Zr-contained
Meet (par.[0118] of PG’802)
meet


Regarding claims 10-11, the limitation “up to 0.1 wt% Er” (cl.10) and “up to 0.1 wt% Hf” (cl.11) include “zero percent”, therefore 0-trace amount of Er and/or Hf disclosed by PG’802 meet the claimed limitations in the instant claims. Actually, PG’802 teaches optional adding Er (par.[0058] of PG’802) and/or Hf (par.[0059] of PG’802) with the same ranges as claimed in the Al based alloy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of copending application 16/114,830 (US-PG-pub 2019/0062886 A1).
Claims 1-20 of copending application 16/114,830 (US-PG-pub 2019/0062886 A1) is applied to the instant claims 1-2 and 7-11, for the same reason as stated in the previous office action dated 3/22/2022.
 This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application has not fact been patented.
Response to Arguments
Applicant’s arguments to the art rejection to claims 1-2 and 7-11 have been considered but they are moot in view of the new ground rejection above.
Notes: Wu et al US-PG-pub 2019/0055637 is cited as a reference only.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734